TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00695-CR


Jeffrey Michael Wahlig, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-06-191, HONORABLE DIB WALDRIP, JUDGE PRESIDING



O R D E R
PER CURIAM
Bristol C. Myers has filed a motion to be substituted as counsel on appeal.  The notice
states that Myers has been retained by appellant, and bears appellant's signature indicating
his consent.
The motion is granted, and Bristol C. Myers is designated appellant's lead counsel. 
See Tex. R. App. P. 6.1.  At its discretion, the district court may permit the withdrawal of the
attorney previously appointed to represent appellant.
It is ordered February 29, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop
Do Not Publish